Citation Nr: 1639969	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran withdrew a request for a hearing before the Board.


FINDING OF FACT

The Veteran's erectile dysfunction is manifested by impotence, but not by penile deformity.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.31, 4.115b, Diagnostic Code 7599-7522 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in August 2010.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in September 2010 and October 2014.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is assigned a noncompensable rating for erectile dysfunction pursuant to 38 C.F.R. § 4.155(b), Diagnostic Code 7522 (2015).

Erectile dysfunction is not specifically listed in the rating schedule.  The most closely aligned criteria for the disability is found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling.  38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2015).  A footnote to this diagnostic code indicates that claims for penis deformities should be reviewed for entitlement to special monthly compensation (SMC).  See 38 U.S.C.A. §§ 1114(k)  (West 2014); 38 C.F.R. § 3.350(k) (2015).  SMC is payable for anatomical loss or loss of use of a creative organ.  Id.  

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  In this case, that means that, for the compensable rating to be assigned, the medical evidence must confirm deformity of the penis. 

The Veteran contends that his erectile dysfunction warrants a compensable rating.  

The medical evidence in the file simply does not indicate any deformity so as to entitle the Veteran to a compensable rating for his service-connected erectile dysfunction.  The VA examination performed in September 2010 showed a physical examination within normal limits.  The Board notes no penile deformity was noted on a September 2010 VA examination.  In a June 2011 statement, the Veteran asserted that he was not asked to disrobe during that most recent VA examination to unable an inspection of his genital area.  The examination report, however, clearly indicates that his genital area was physically examined, and the Board finds no basis to believe that the examiner simply fabricated the findings noted on the examination report.

The Board notes that the Veteran was again examined in October 2014, at which time the examiner noted that the Veteran refused physical examination of his genital area.  The Veteran did report having normal genital anatomy, with no penile deformity or abnormality.  

In this case, there is no evidence of a penile deformity in the medical or lay evidence.  The medical evidence has not disclosed any deformity or any other abnormality, and the Veteran himself describes the appearance of his penis as normal.  As such a compensable rating is not warranted.

Lastly, special monthly compensation (SMC) is warranted if a veteran has suffered either the anatomical loss or the loss of use of one or more creative organs as the result of service-connected disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).   The Board notes that the Veteran is already in receipt of an award of SMC for loss of use of a creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for erectile dysfunction.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extra-Schedular rating

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration, and has concluded that no such referral is warranted.  38 C.F.R. § 3.321(b)(1) (2015).

In this case, the rating criteria reasonably describe the manifestations and disability level of the Veteran's erectile dysfunction.  His symptoms are fully considered by the schedular rating criteria.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

There is no indication that the average industrial impairment from this disability is in excess of that contemplated by the assigned ratings.  While the Board acknowledges that the Veteran's erectile dysfunction is rated by analogy, the Board finds that the assigned rating adequately compensates the Veteran for his disability.  In fact, he does not describe any effects which take the disability outside of the symptoms contemplated in the rating criteria.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on physical deformity.  There is no lay or medical evidence to show frequent hospitalizations or that any disability caused marked interference with the Veteran's employment.  There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  Yancy v. McDonald, 27 Vet. App. 484, 490 (2016).  (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  Based on the above, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to a compensable rating for erectile dysfunction is denied.




____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


